The opinion of the court was delivered, by
Bead, J.
— We have carefully examined the opinion of the learned judge in the court below, and agree with him that so much of the Act of March 11th 1872 as requires the trustees at stated times to offer publicly all the money in the treasury and award the same to the creditors who release the greater sum of indebtedness thereof, and which stops interest on said indebtedness subsequent to March 1st 1871, “violates the constitution clearly, plainly, palpably and in such manner as to leave no doubt or hesitation on our minds.”
The decree is right, and it is therefore affirmed at the costs of the appellants, upon the opinion of the court below.